ASPRNas@efitiencOO0@lsDCN Doc #: 58-26 Filed: 12/07/18 1 of 14. PagelD #: 182%. 1 of |

| | Performance Totals

 

 

Home > Reports > Performance Totals Report > Results

For Dates: 12/01/2013 - 12/31/2013
Include only Verified Time
Hide Details

Run at: 5/29/2014 5:51:44 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=
pees cy
: . Credit . .
Daily. Total Hourl Regular |/Excluded Hours Quality ||Issues Issue |/Quality
Date Rate Items/Records Weight ||Rate Y Hours Time sera d Available||Reviews |/Reviewed||Errors||Accuracy
[Total Jfo_ | lo___—fo |pzo___|[i7o__ o_o 2_ ia J[o___ foo %__
Goals__|[e____| 2 I | I | | | ||

 

 

 

 

end of report results.

 

https://aspen.vba.va.gov/employee/reports/PerformanceResultsIPTS.asp 05/29/2014
 

Case: 1:17-cv-00091-DCN Doc #: 58-26 Filed: 12/07/18 2 of 14. PagelD #: 1828

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee

sonore =

 
ASPHDaBerS -1Guait9COQSieMKCN Doc #: 58-26 Filed: 12/07/18 3 of 14. PagelD #: 1P22 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASPEN Quality Review
Status: Completed
Errors: No
Total Quality for Case: 100 % ,
Reviewed: 12/23/2013 By Jessica Cornish Print
Peer Review: NO
Employee: MCDANIEL, NATALIE Date: 12/18/2013 Close
Action: 2225 - EP 110 with 1-2 issues rated
Number of Items: 1 Times Weight of: 0.5 = 0.5 (Total Credit)
Claim Number: G8
End Product: 110
Indicate Issues
A1. Were all claimed issues addressed? YES
A.1.A Number of Issues Addressed: 1
A.1.B Number of Issues Not Addressed: : 0
A2. Were all inferred and/or ancillary issues addressed? N/A
A.2.A Number of Issues Addressed: N/A
A.2.B Number of Issues Not Addressed: N/A
A.3. Total Number of Issues: 1 ¥
Benefit Entitlement/Deferred
a Issue 1
[aa. Enter Diagnostic Code (DC) or Non Diagnostic Code (NDC) Abbreviations: 6100 <)
ls. Condition (based on DC/NDC): ia |
[A5.A Condition if Other DC/NDC (specify): |
[A5.B Description of condition: bilateral |
[As. Status of Issue: Rated |
[az. Were all issues correct with no errors? YES |
fag. Was the selected issue being reviewed correct? YES | :
[B1. Was VCAA pre-decision "notice" provided and adequate? YES |
B2. Does the record show development to obtain all relevant evidence needed to decide the claim? (If no, specify deficiency) YES |
[B2.A Specify Deficiency(s): |
[c1. Was the grant or denial of issue correct? YES |
[ca. Was percentage evaluation and all coding correct? YES _|
D1. Are all effective dates correct? YES —
Decision Documentation/Other
| Issue 1 |
H1. If a VA examination was requested, was that examination necessary and if an opinion was requested was the opinion an YES
appropriate medical (not legal) question?
[H2. Examination Requests - Were correct worksheets requested? YES |
[Hs. Examination Requests - Were issues (disabilities claimed) clearly identified? YES
H4. Examination/Medical Opinion Requests - Did the RVSR indicate that the folder should be provided to the examiner for YES
review when required?
H5. Medical Opinion Requests - If a medical opinion was requested, were pertinent issues clearly identified and appropriate YES
question(s) clearly asked?
it. When evidence was sufficient to grant partial benefits, were those benefits granted promptly, while developing other issues? YES |
fet. Was all pertinent evidence discussed? YES |
[e2. Was the basis of each decision identified and each denial explained? YES |
[es. Was the communication written in a non-adversarial, respectful manner? YES |
[c2. Were third signatures appropriately documented when required? N/A
F4. Was POA properly indicated? N/A |
https://aspen.vba.va.gov/supervisor/production/supPrintQR2IPTS.asp?ID=335081 1 05/29/2014
ASPEOAERTS -1Guewi@CO2eACN Doc #: 58-26 Filed: 12/07/18 4 of 14. PagelD #: 1B32 2 of 2

   

|s1. Were all systems appropriately updated to reflect current status of claim? N/A

 

   
 

|
[a1. Errors not associated with end product subject to review? N/A |
[J2. Disability Determination N/A |
[Quality for issue: 100% _|
Total Quality for case:

    
 

 

 
 

 

Comments (issue based combined):
Comments (claim based):

 

 

 

 

TOP

https://aspen.vba.va.gov/supervisor/production/supPrintQR2IPTS.asp?ID=3350811 05/29/2014
ASPENSSRTS AQ@ualit9dQeieWCN Doc #: 58-26 Filed: 12/07/18 5 of 14. PagelD #: 188 1 of 2

 

ASPEN Quality Review
Status: Completed

Errors: No

Total Quality for Case: 100 %
Reviewed: 1/7/2014 By Jessica Cornish Print
Peer Review: NO

Employee: MCDANIEL, NATALIE Date: 12/18/2013 Close

Action: 2251 - EP 020 with 3-4 issues rated

Number of Items: 1 Times Weight of: 1 = 1 (Total Credit)
Claim Number: SY 3

End Product: 020

Indicate Issues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1. Were all claimed issues addressed? YES

A.1.A Number of Issues Addressed: : 3

A.1.B Number of Issues Not Addressed: 0

A2. Were all inferred and/or ancillary issues addressed? N/A

|A.2.A Number of Issues Addressed: N/A

'A.2.B Number of Issues Not Addressed: N/A

A.3. Total Number of Issues: : 3

Benefit Entitlement/Deferred ;

ae Issue 1 Issue 2 |llssue 3 |

. [aa. Enter Diagnostic Code (DC) or Non Diagnostic Code (NDC) Abbreviations: 5283 7805 |/7805 |
metatarsal,
5. Condition (based on DC/NDC): felon oe (sy Sane!
nonunion

[A5.A Condition if Other DC/NDC (specify): |
[A5.B Description of condition: right right N/A
[A6. Status of Issue: Rated Rated [Rated |
A7. Were all issues correct with no errors? YES ‘|
[as. Was the selected issue being reviewed correct? YES YES Yes |
fer. Was VCAA pre-decision "notice" provided and adequate? YES YES |YES |
Geis record show development to obtain all relevant evidence needed to decide the claim? (If no, specify YES YES ves |
[B2.A Specify Deficiency(s): . |
[c1, Was the grant or denial of issue correct? YES YES |YES |
[c2. Was percentage evaluation and all coding correct? YES YES |VES |
D1. Are all effective dates correct? YES YES |YES

   
   

Decision Documentation/Other

[ " Issue 1 |lissue 2 |llssue 3 |

H1. Ifa VA examination was requested, was that examination necessary and if an opinion was requested was the YES YES IYES
opinion an appropriate medical (not legal) question?

 

 

 

 

 

 

 

 

 

[H2. Examination Requests - Were correct worksheets requested? YES YES YES |
[H3. Examination Requests - Were issues (disabilities claimed) clearly identified? YES |YES {YES |
H4. Examination/Medical Opinion Requests - Did the RVSR indicate that the folder should be provided to the

ear for review when required? YES YES YES
H5. Medical Opinion Requests - If a medical opinion was requested, were pertinent issues clearly identified and YES YES VES
appropriate question(s) clearly asked? :

I1. When evidence was sufficient to grant partial benefits, were those benefits granted promptly, while developing
other issues? YES |YES_ |YES

 

 

 

 

 

 

 

[e1. Was all pertinent evidence discussed? YES |YES |YES |
fez. Was the basis of each decision identified and each denial explained? YES |YES |YES |
es. Was the communication written in a non-adversarial, respectful manner? YES YES IYES |
I al

 

https://aspen.vba.va.gov/supervisor/production/supPrintQR2IPTS.asp?ID=3365 132 05/29/2014
ASPROGSETS:1QualiGOREidACN Doc #: 58-26 Filed:

loz. Were third signatures appropriately documented when required?

 

12/07/18 6 of 14. PagelD #: 1B3e 2 of 2

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

N/A |
F4. Was POA properly indicated? N/A |
[s1. Were all systems appropriately updated to reflect current status of claim? N/A - . |
[J1. Errors not associated with end product subject to review? N/A |
[ua. Disability Determination N/A : |
[Quality for issue: 100% [100% {100% |
Total Quality for case: 100%

        
   

 

Comments (issue based combined):

 

 

Comments (claim based):

 

 

TOP

https://aspen.vba.va.gov/supervisor/production/ supPrintQR2IPTS.asp?ID=3365 132

05/29/2014
ASPEQgsBrodugtien-Reasd-DCN Doc #: 58-26 Filed: 12/07/18 7 of 14. PagelD #: 182 1 of 1

| Production Record

 

 

ASPEN Home > Employee Production >View Production Record

| Production Information | Deferred Information

 

~ Production Action
Employee: MCDANIEL, NATALIE Date: 12

 

 

Action: 2251 - EP 020 with 3-4 issues rated

Number of Production Items: 7 _. % Action Weight: 4 = Total Credit: | 7 “

 

“Multiple Claims OR Claim Number. Sap

 

 

_. End Product: 020

 

i : Worked on Overtime

Number of Issues: 2

 

 

~~ Validation
Record Marked not Valid :
Remarks: Cant combine excluded time coordination and production credit during same day. Reenter claim number with zero credit, please.

 

 

First Input: 12/18/2013 By NATALIE MCDANIEL
Last Updated: 1/15/2014 By Charles Moore

Return

https://aspen.vba.va.gov/shared/ shViewProduction.asp?ID=100479081&EmpID=9494 05/29/2014
ASPRHdesProttictiewREasd-DCN Doc #: 58-26 Filed: 12/07/18 8 of 14. PagelD #: IBA 1 of 1

| Production Record

 

 

ASPEN Home > Employee Production >View Production Record

| Production Information | Deferred Information

 

Production Action”: 3
Employee: MCDANIEL, NATALIE Date: 12/18/2013

 

Action: 2225 - EP 110 with 1-2 issues rated

 

Number of Production items: |X Action Weight 0.5 = Total Credit; 0.5
as Claim
- Multiple Claims OR Claim Number: @MM'© End Product: 110

__ Worked on Overtime

Number of Issues: / |

 

 

Validation

Record Marked not Valid i
Remarks: Cant combine excluded time coordination and production credit during same day. Reenter claim number with zero credit, please.

 

 

 

First Input: 12/18/2013 By NATALIE MCDANIEL
Last Updated: 1/15/2014 By Charles Moore

Return

https://aspen.vba.va.gov/shared/ shViewProduction.asp?ID=100479151&EmpID=9494 05/29/2014
Case: 1:17-cv-00091-DCN Doc #: 58-26 Filed: 12/07/18 9 of 14. PagelD #: 1835

 

 

 

 

 

 
 

 

LOSS, viNE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 
Rating Recision,- Coderhset pYRMSoc #: 58-26 Filed: 12/07/18 10 of 14. PagelD #: $836 1 of 1

* Properties
Editable Properties

* Subject —

* Receipt Date:
Recent pas: ME

* Document Category - Type:
‘Rating Decisions : Rating Decision - Codesheet
“View

 

    

¢ Actionable:

~ Yes & No
* Certified:

“> Yes & No

j Cancel L Save |

Document Properties

+ File Number R13

° Veteran Name:

¢ Shipping Number:

° New Mail: false

° Document ID: {5AA6CA4F-1270-4AA1-
B6D3-C9B7698CAE25}

¢ Date of Upload: Wed Dec 18 18:41:09 EST

- 2013

¢ Source:

https://www.vbms.vba.va.gov/vbmsp2/previewPdf

05/31/2014
Rating asi sioh7~Goedahed-DCBMBoc #: 58-26 Filed: 12/07/18 11 of 14. PagelD #: PIS! 1 of 1

* Properties

Editable Properties
*Subject

* Receipt Date: =
Receipt Date: 12/18/2013

* Document Category - Type:
Rating Decisions : Rating Decision - Codesheet
“view Al

¢ EP:

 

 

° Actionable:
» Yes & No
¢ Certified:
i Yes & No

_ Cancel.) Save |

Document Properties

¢ File Number 8

¢ Veteran Name:

¢ Shipping Number:

° New Mail: false

* Document ID: {69CD193E-A574-4D26-
BA3B-11CC6FABAEF2}

° Date of Upload: Wed Dec 18 20:06:05 EST
2013

¢ Source:

https://www.vbms.vba.va.gov/vbmsp2/previewPdf 05/31/2014
ASPEN adame Rergtomo8ecpen Doc #: 58-26 Filed: 12/07/18 12 of 14. PagelD #:Ph834 of 1

ASPEN Home > Employee Time Reporting >Edit Time Reporting Record

 

Time Reporting Record

 

Read Only

(12/98/2013

| This additional time covers invaliadted credit for same day.
Charles Moore, VSCM 1-18-14

 

First Input: 1/15/2014 By Charles Moore
Last Updated: By

Return

https://aspen.vba.va.gov/employee/LETime/empEditExcluded.asp?ID=18621747&Empl... 03/17/2014
ASPEN ageodudtronvR@0OSI1-DCN Doc #: 58-26 Filed: 12/07/18 13 of 14. PagelD #P2889 of 1

ASPEN Home > Employee Production >View Production Record

| Production Record

 

 

e: (12/18/2013

 

First Input: 12/18/2013 By NATALIE MCDANIEL
Last Updated: 1/15/2014 By Charles Moore

Return

https://aspen.vba.va.gov/shared/shViewProduction.asp?I[D=100479151&EmpID=9494 03/17/2014
ASPER GIs que FAVRSSOOL-DCN Doc #: 58-26 Filed: 12/07/18 14 of 14. PagelD #1849 of}

 

| Production Record

 

ASPEN Home > Employee Production >View Production Record

   

First Input: 12/18/2013 By NATALIE MCDANIEL
Last Updated: 1/15/2014 By Charles Moore

Return

https://aspen.vba.va.gov/shared/shViewProducti on.asp?ID=100479081 &EmpID=9494 03/17/2014
